               Case 3:20-cv-05572-RSM Document 13-1 Filed 08/12/20 Page 1 of 3




 1                                                    THE HONORABLE RICARDO S. MARTINEZ
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                 UNITED STATES DISTRICT COURT
14                                WESTERN DISTRICT OF WASHINGTON
15                                       SEATTLE DIVISION
16
17   NW MONITORING LLC, a Delaware                    Case No. 3:20-cv-05572-RSM
18   limited liability company,
19                                                    [PROPOSED] ORDER GRANTING
20                                                    DEFENDANT JEFFERY PARKINSON,
                     Plaintiff,                       4319 CONSULTING, INC., AND
21
22            v.                                      MARITAL COMMUNITY OF JEFFERY
23                                                    PARKINSON'S MOTION TO DISMISS
24   SUSAN L. HOLLANDER, et al.
25
26                   Defendants.
27
28
29
30
31            The Court, having considered defendant Jeffery Parkinson, 4319 Consulting, Inc., and
32
33   Marital Community of Jeffery Parkinson’s Motion to Dismiss for failure to state a claim on
34
35   which relief can be granted, the Complaint in this action and the papers filed in support of and in
36
37   opposition to the motion, and having heard counsel's oral argument, and being fully advised in
38
39   the premises, now, therefore, it is hereby
40
41            ORDERED that defendants' motion to dismiss be, and the same hereby is, GRANTED;
42
43   and it is further
44
45            ORDERED that plaintiff's claims against Dr. Parkinson, his marital community and 4319
46
47   Consulting as alleged in the Complaint be, and the same hereby is, dismissed with prejudice.
48
49
50
51
                                                                                      Perkins Coie LLP
     ORDER GRANTING DEFENDANT'S MOTION                                           1201 Third Avenue, Suite 4900
     TO DISMISS (NO. 3:20-CV-05572-RSM) – 1                                        Seattle, WA 98101-3099
                                                                                     Phone: 206.359.8000
     149215014.1
                                                                                      Fax: 206.359.9000
               Case 3:20-cv-05572-RSM Document 13-1 Filed 08/12/20 Page 2 of 3




 1            DATED this _____ day of August, 2020.
 2
 3
 4                                                    United States District Judge
 5
 6
 7
 8
 9
10
     Presented by:
11
12
13   s/ David A. Perez
14   David A. Perez, WSBA No. 43959
15   Perkins Coie LLP
16   1201 Third Avenue, Suite 4900
17   Seattle, WA 98101-3099
18   Telephone: 206.359.8000
19   Facsimile: 206.359.9000
20
21
22
23   Attorneys for Defendants
24   JEFFERY PARKINSON
25   and his COMMUNITY PROPERTY,
26   and 4319 CONSULTING, INC.
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51
                                                                           Perkins Coie LLP
     ORDER GRANTING DEFENDANT'S MOTION                                1201 Third Avenue, Suite 4900
     TO DISMISS (NO. 3:20-CV-05572-RSM) – 2                             Seattle, WA 98101-3099
                                                                          Phone: 206.359.8000
     149215014.1
                                                                           Fax: 206.359.9000
               Case 3:20-cv-05572-RSM Document 13-1 Filed 08/12/20 Page 3 of 3




 1                                      CERTIFICATE OF SERVICE
 2
 3            I certify under penalty of perjury that on August 12, 2020, I electronically filed the
 4
 5   foregoing proposed ORDER GRANTING DEFENDANT'S MOTION TO DISMISS with the
 6
 7   Clerk of the Court using the CM/ECF system, which will send notification of such filing to the
 8
 9   following attorney(s) of record:
10
11
12   John E. Zehnder, Jr., WSBA #29440                   U.S. Mail
13   johnz@zehnderllp.com                                E-Mail
14   Joseph p. Zehnder, WSBA #28404                      E-File
15   joez@zehnderllp.com                                 Hand Delivery
16   Zehnder Law LLP                                     Overnight Delivery
17   6625 Wagner Way NW, Suite 203
18   Gig Harbor, WA 98335
19   Phone: 253-235-3536
20
21   Attorneys for Plaintiff
22   NW Monitoring LLC
23
24
25
26
              DATED this 12th day of August, 2020.
27
28
29
30                                                         s/ David A. Perez
31                                                         David A. Perez, WSBA No. 43959
32                                                         Perkins Coie LLP
33                                                         1201 Third Avenue, Suite 4900
34                                                         Seattle, WA 98101-3099
35                                                         Telephone: 206.359.8000
36                                                         Facsimile: 206.359.9000
37
38
39                                                         Attorneys for Defendants
40                                                         JEFFERY PARKINSON and his
41                                                         COMMUNITY PROPERTY, and 4319
42                                                         CONSULTING, INC.
43
44
45
46
47
48
49
50
51
                                                                                        Perkins Coie LLP
     CERTIFICATE OF SERVICE                                                        1201 Third Avenue, Suite 4900
     (NO. 3:20-CV-05572-RSM) – 1                                                     Seattle, WA 98101-3099
                                                                                       Phone: 206.359.8000
     149215014.1
                                                                                        Fax: 206.359.9000
